Title: To Alexander Hamilton from Benjamin Lincoln, 17 August 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander



Sir
Boston August 17th. 1792

At the request of Mr. Foster a merchant in this town I in-close his letter to me stating his situation relative to the draw back of some duties due on a quantity of Coffe exported. His confidence that you will direct the payment on the evidence offered makes it necessary that I should lay the matter before you for your decision thereon.
I am &c
Secy of the
Treasury
